— Motion for change of venue denied. Memorandum: We conclude that the defendant has not on this application met his burden of demonstrating that there is "reasonable cause to believe that a fair and impartial trial cannot be had” in Cayuga County (CPL 230.20, subd [2]). If it develops during the voir dire that a fair and impartial jury cannot be drawn, an appropriate application may then be made. The relief requested in the application before us now is premature. (See People v Di Piazza, 24 NY2d 342; People v Hatch, 46 AD2d 721; People v Sekou, 45 AD2d 982.) (Present — Dillon, P. J., Schnepp, Callahan, Witmer and Moule, JJ.